DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, 11 and 13 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula (I), (II), (III), (IV), (V), (VI), or (VII), or a pharmaceutically acceptable salt of the compound of formula (I), (II), (III), (IV), (V), (VI), or (VII); or a compound or a pharmaceutically acceptable salt of a compound as listed in claim 8, does not reasonably provide enablement for a prodrug of the compound of formula (I), (II), (III), (IV), (V), (VI), or (VII); or a prodrug of a compound or a pharmaceutically acceptable salt of a compound as listed in claim 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim recites “A compound ... or a pharmaceutically acceptable salt, … … , prodrug, … … thereof” wherein there is insufficient description in the specification regarding the types of ‘prodrugs’ intended by the recitation.  The specification provides a definition for the term “prodrug” at page 17.  The specification provides that “The “prodrug” refers to a compound that is converted into an active form with a medical effect in the body by hydrolysis, for example, in the blood”.  Further, the specification provides that “representative examples of prodrugs include, but are not limited to, covalent derivatives of the compound according to the invention formed with acetic acid, formic acid or benzoic acid through the hydroxyl, amino, or mercapto functional groups therein. In addition, in the case of carboxylic acid (-COOH), esters such as methyl ester and ethyl ester, can be used” (see page 18).  The instantly claimed compounds include functional groups that can undergo hydrolysis.  For example, see the definition of R1-R5, which includes –C(O)OR13 wherein R13 can be H, alkyl, etc. and therefore, includes both the acid, as well as the ester thereof.  The specification, however, does not provide which compounds of the instant claims are “prodrugs” and which are not.  The specification does not provide any direction to one of ordinary skill in the art.  
The compounds of formula (I) of instant claims already include functional groups that may undergo transformation.  For example, see the definition of R1-R5 which includes -C(O)OR13 wherein R13 can be H, alkyl, etc., includes the ester (e.g., methyl ester, i.e., -COOCH3) 
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed 
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.
Specification provides no support, as noted above, for compounds generically embraced by the claims would lead to desired prodrugs of the compounds of formula (I), (II), (III), (IV), (V), (VI), or (VII); or the compounds listed in claim 8.  The claimed genus of formula (I), (II), (III), (IV), (V), (VI), or (VII) embraces a large number of compounds, for which one has to find the appropriate ‘prodrugs’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired prodrug of compounds of formula (I), (II), (III), (IV), (V), (VI), or (VII); or the .

Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language.MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. TevaPharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is alegitimate rejection." The principle was explicitly affirmed most recently in Liebel-FlarsheimCo. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am.,Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The 
The nature of the invention & breadth of claims:
The instant claims 11 is drawn to ‘a method for treating and/or preventing FGFR4 tyrosine kinase-mediated disease in a subject by administering a compound of formula (I)’; and claim 13 recites that ‘… wherein the disease tumor, e.g., gastric cancer, … sarcoma, …’.  The specification at pages 4-5 provides that ‘use of the pharmaceutical composition comprising the compound of the present invention in the preparation of FGFR4 tyrosine kinase inhibitors and in the preparation of a drug for treating and/or preventing FGFR4 tyrosine kinase-mediated diseases, which diseases include tumor, various types of cancers’.
The test example provided in the specification at pages 154-155 are related to ‘FGFR4 activity inhibition test’ and results in terms of IC50 (nM) for some of the exemplified compounds are provided in the Table at pages 155-157.  Applicant has not, however, presented any evidence that the models disclosed are art-recognized models and further, that the assays are useful in establishing the therapeutic activity of the invention compounds for the treatment of all types of FGFR4 tyrosine kinase-mediated diseases, including all types of tumors, cancers encompassed by instant claims.  Applicant did not provide any guidance that the disclosed assays can be correlated to the clinical efficacy of the treatment and/or prevention of all types of FGFR4 tyrosine kinase-mediated diseases, including all types of tumors, cancers, etc. in a subject.  It is 
See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area.  The instant claims recite ‘a method for treating and/or preventing FGFR4 tyrosine kinase-mediated disease’ and the specification provides some examples of the ‘indications and diseases’ within the scope of instant claims, which include various types of tumors, cancers, etc.  It is inconceivable as to how the claimed compounds can treat and/or prevent the types of diseases such as tumors, cancers, etc. of instant claims affecting different organs or having diverse mechanisms.  The only biological test offered in the specification is directed to an in vitro kinase assay to test ‘the influence of the compound of the present invention on the activity of FGFR4 tyrosine kinase’.
The instant claims 13-14 are directed to ‘method of treating and/or preventing FGFR4 tyrosine kinase mediated disease’; and ‘… wherein the disease is tumor, e.g., gastric cancer, thyroid cancer, prostate cancer, …’ respectively.  A 'cancer', ‘proliferative disorder’ or 'tumor' is anything that causes abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally.
A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent 
Further, there is no established single antiproliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animal
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonlyused cancer drugs fail to satisfy these criteria .... Many marketed anticancer drugs break most ofthe rules of good pharmacokinetic (PK) behavior" (page 429).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors 
As per the specification, ‘the invention compounds are FGFR4 tyrosine kinase inhibitors’ useful in the treatment and/or prevention of ‘FGFR4 tyrosine kinase-mediated diseases including tumor, cancer, etc.’ and the specification concludes that ‘the compound of the present invention has an evident inhibition effect on the activity of tyrosine kinase FGFR4’.  However, it is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of instant claims, which includes not only treatment, but also prevention of FGFR4 tyrosine kinase-mediated diseases, which include cancer.  See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.

Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The treatment of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
.	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.”
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Further, the instant method claims recite not only ‘a method for treating’ but also ‘a method for preventing FGFR4 tyrosine kinase-mediated diseases’.  Particularly, the ‘method for preventing’ within the scope of instant claims is not adequately enabled solely based on the activity related to FGFR4 tyrosine kinase inhibition provided in the specification.  The claim language includes diseases that are known and those that are yet to be discovered, for which there is no enablement.  Based on the test data provided for some of the exemplified compounds in the specification, the instant compounds are claimed to be useful in the “prevention” (or  to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “prevention” or ‘inhibitory’ effect on a disease.  The specification provides FGFR4 tyrosine kinase inhibition test and data for some of the invention compounds, however, it is inconceivable from this data as to how the entire genus of claimed compounds can not only treat but also to ‘prevent’ all types of FGFR4 tyrosine kinase-mediated diseases, which include many types of cancers.  Further, there is no evidence on record which demonstrates that the screening tests relied upon are recognized in the art as being reasonably predictive of success in any of the contemplated areas of 'prevention'.  Such a reasonable correlation is necessary to demonstrate such utilities.  See Ex parte Stevens, 16 USPQ 2d 1379 (BPAI 1990); Ex parte Busse et al., 1 USPQ 2d 1908 (BPAI 1986) (the evidence must be accepted as 'showing' such utility, and not 'warranting further study').  The evidence presented in this case does not show such utilities related to 'prevention', but only warrants further study.
The state of the prior art & predictability in the art:
At present the state of the art does not identify FGFR4 tyrosine kinase inhibitors that are useful in a method for treating and/or preventing FGFR4 tyrosine kinase-mediated diseases in a subject, which includes many different types of tumors, cancers, etc.; and such therapeutic and/or prophylactic method is purely speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an 
The level of the skill in the art:
The level of skill in the art is high. 
Amount of guidance/working examples: 
Specification at pages 154-155 provides description of biological test for the identification of inhibitors of FGFR4 tyrosine kinase and the corresponding data for some of the exemplified compounds, however, there is no guidance for using the compounds of the invention to treat and/or prevent all types of tumors and cancers encompassed by instant claims.  The specification does not provide any guidance to one of ordinary skill in the art to extrapolate the biological data to the treatment of all types of cancers that affect different organs and/or have diverse mechanisms.
The quantity of experimentation needed: 
Since the guidance and teaching provided by the specification is insufficient for treating diseases of the instant claims for which the compounds of the invention are efficacious, one of ordinary skill in the art, even with high level of skill, is unable to use the instant compounds as claimed without undue experimentation.
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on theevidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here. 
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
MPEP § 2173.02(II) – “If the language of the claim is such that a person of ordinary skill in the art could not interpret the ‘metes and bounds’ of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co.
The instant claims recite “A compound … or a pharmaceutically acceptable salt, tautomer, racemate, enantiomer, diastereoisomer, … thereof, and a mixture thereof”, wherein the term “mixture” is confusing.  The recitation of the term ‘mixture’ in the context of enantiomers or diastereoisomers is proper, however, the claims also include the term ‘racemate’, which typically represents mixture of enantiomers or stereoisomers.  The use of the term ‘mixture’ with respect to the compound in a compound claim is improper.
Regarding claim 1, the phrase “e.g.” (which represents "for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The phrase is present in other claims as well, see claim 3, claim 13, etc.
The instant claims use the recitation “preferably” throughout the claims 2-7 in many places.  For example, in claim 2, “… preferably, ring A is phenylene, …”.  The use of the term “preferably” (all occurrences, in all claims) is confusing and indefinite.  The term “preferably” is not acceptable in these claims because a subgenus is claimed within a genus.  The term renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

June 29, 2021